SWINFORD, District Judge.
This case is before me on the plaintiff’s motion to dismiss the defendants’ answer. The written motion also seeks judgment on the pleadings.
This is not a proper motion at this state of the proceedings, as the defendant will be given an opportunity to amend. The motion as filed will be treated solely as a motion to strike the answer.
The answer alleges a failure of consideration, but this is not a good defense to a proceeding brought by a holder in due course. Section 3720b-28, Carroll’s Kentucky Statutes, Baldwin’s 1936 Revision. According to the allegations of the petition the United States became the bona fide purchaser or holder in due course of the note identified in the record as Exhibit “A”. The transactions by which the United States acquired the note were by virtue of the terms of the National Housing Act, as amended, 12 U.S.C.A. § 1701 et seq.
Proper orders sustaining the plaintiff’s motion to strike should be submitted.